Case: 18-14987   Date Filed: 12/05/2019   Page: 1 of 7


                                                        [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-14987
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:18-cv-02587-TCB



CLARENCE CARR,

                                                Plaintiff - Appellant,


                                    versus


U.S. BANK,
as trustee for TBW Mortgage Backed Trust Series 2006-6,

                                                Defendant - Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                              (December 5, 2019)

Before MARCUS, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 18-14987     Date Filed: 12/05/2019   Page: 2 of 7


      Plaintiff Clarence Carr, proceeding pro se, appeals the dismissal of his

complaint against Defendant U.S. Bank National Association. Because the

Rooker-Feldman doctrine bars his claims, we affirm.

                         I.    FACTUAL BACKGROUND

      The relevant facts are largely undisputed. Carr previously owned real estate

located in Jonesboro, Georgia. After he defaulted on a promissory note secured by

a mortgage on the property, U.S. Bank initiated foreclosure proceedings. At the

foreclosure sale, U.S. Bank acquired the property, and Carr became a tenant by

sufferance.

      After the foreclosure sale, Carr sued U.S. Bank, alleging that it had

wrongfully foreclosed on his property. The parties litigated the case in federal

court. Ultimately, the district court awarded summary judgment to U.S. Bank.

      When the federal litigation ended, U.S. Bank filed a dispossessory action

against Carr in Magistrate Court in Clayton County, Georgia. After a bench trial,

the court entered judgment in favor of U.S. Bank. Carr appealed to the state court.

Because Carr failed to make ongoing rent payments to the state court’s registry

while his appeal was pending, the state court issued a writ of possession in favor of

U.S. Bank. The writ of possession commanded Carr to “without delay” deliver to




                                          2
                 Case: 18-14987        Date Filed: 12/05/2019        Page: 3 of 7


U.S. Bank “full and quiet possession of the [] premises.” Doc. 1 at 16. 1 But Carr

did not turn over the property.

      A few years after receiving the writ of possession, U.S. Bank sent Carr a

letter demanding that he turn over possession of the property. Carr refused to

vacate the property and instead filed this declaratory judgment action seeking to

bar U.S. Bank from bringing any future eviction proceedings against him. In

particular, he sought declarations that (1) principles of res judicata would bar any

future proceeding U.S. Bank brought to evict Carr because U.S. Bank was required

to have raised any such claim as a compulsory counterclaim in the earlier federal

action, and (2) the statute of limitations would bar any proceeding because more

than six years had passed since U.S. Bank foreclosed on the property.

      U.S. Bank moved to dismiss Carr’s complaint, arguing that the complaint

failed to state a claim for relief and the court lacked subject matter jurisdiction.

U.S. Bank argued that the complaint’s allegations failed to establish that Carr was

entitled to declaratory relief that would prevent U.S. Bank from evicting him from

the property. Regarding res judicata, U.S. Bank argued that it was not required to

have litigated dispossessory proceedings in the earlier federal litigation because

such a claim would not have been a compulsory counterclaim. In addition, U.S.

Bank argued that Carr’s allegations failed to establish that the statute of limitations

      1
          “Doc. #” refers to the numbered entries on the district court’s docket.

                                                  3
              Case: 18-14987     Date Filed: 12/05/2019   Page: 4 of 7


would bar it from taking further steps to enforce the writ of possession. U.S. Bank

also argued that the district court lacked jurisdiction under the Rooker-Feldman

doctrine because Carr was using the current lawsuit as an improper attempt to

challenge in federal court the validity of an earlier state court judgment, which had

awarded U.S. Bank a writ of possession.

      After Carr responded to the motion to dismiss, the magistrate judge issued a

recommendation that the court grant U.S. Bank’s motion and dismiss the

complaint. The magistrate judge determined that Carr’s complaint failed to state a

claim for relief. The magistrate judge explained that the allegations failed to

establish that res judicata would bar U.S. Bank from bringing a future

dispossessory action against Carr. In addition, the magistrate judge noted that Carr

had conceded that U.S. Bank’s arguments about the statute of limitations and the

Rooker-Feldman doctrine were correct. These concessions, according to the

magistrate judge, provided alternative grounds for granting the motion to dismiss.

      Carr objected to the recommendation. After de novo review, the district

court adopted the magistrate judge’s recommendation, overruled Carr’s objections,

and granted the motion to dismiss. The district court dismissed Carr’s claims

without prejudice. This is Carr’s appeal.




                                            4
                Case: 18-14987       Date Filed: 12/05/2019      Page: 5 of 7


                             II.    STANDARD OF REVIEW

       We review de novo a district court’s application of the Rooker-Feldman

doctrine de novo. Lozman v. City of Riviera Beach, 713 F.3d 1066, 1069 (11th Cir.

2013).

                                    III.    ANALYSIS

       “The Rooker-Feldman doctrine eliminates federal court jurisdiction over

those cases that are essentially an appeal by a state court loser seeking to relitigate

a claim that has already been decided in a state court.” Target Media Partners v.

Specialty Mktg. Corp., 881 F.3d 1279, 1281 (11th Cir. 2018).2 The purpose of the

doctrine is “to ensure that the inferior federal courts do not impermissibly review

decisions of the state courts—a role reserved to the United States Supreme Court.”

Id.

       Under the Rooker-Feldman doctrine, a federal court is barred from

adjudicating a claim that was “either (1) one actually adjudicated by a state court

or (2) one inextricably intertwined with a state court judgment.” Id. at 1286

(internal quotation marks omitted). A claim is inextricably intertwined “if it asks

to effectively nullify the state court judgment, or it succeeds only to the extent that

the state court wrongly decided the issues.” Id. (internal quotation marks omitted).



       2
         The doctrine takes its name from two Supreme Court cases, Rooker v. Fidelity Trust
Co., 263 U.S. 413 (1923), and D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).
                                              5
                Case: 18-14987        Date Filed: 12/05/2019       Page: 6 of 7


“A claim that at its heart challenges the state court decision itself—and not the

statute or law which underlies that decision—falls within the doctrine because it

complains of injuries caused by state-court judgments and invites review and

rejection of those judgments.” May v. Morgan Cty., 878 F.3d 1001, 1005 (11th

Cir. 2017) (alterations adopted) (internal quotation marks omitted).

       We conclude that the Rooker-Feldman doctrine bars Carr’s claims in this

case because the claims improperly invited review and rejection of an earlier state

court judgment. When the state court awarded U.S. Bank a writ of possession, its

decision had the effect of “authoriz[ing] the removal of the tenant or his or her

personal property or both from the premises.” O.C.G.A. § 44-7-55. By seeking a

declaration in this action that U.S. Bank was barred from taking future steps to

evict him from the property, Carr essentially sought to nullify the state court

judgment that authorized his removal from the property. Because under the

Rooker-Feldman doctrine the district court lacked jurisdiction to review the state

court’s judgment, we conclude that the district court properly dismissed the action

without prejudice.3 See May, 878 F.3d at 1005.

                                   IV.     CONCLUSION

       For the reasons set forth above, we affirm the district court’s judgment.


       3
          Because we conclude that the district court lacked jurisdiction under the Rooker-
Feldman doctrine, we need not address the other grounds for dismissal that the district court
identified.
                                                6
     Case: 18-14987   Date Filed: 12/05/2019   Page: 7 of 7


AFFIRMED.




                              7